SUBSIDIARY AND AFFILIATE GUARANTEE

          SUBSIDIARY AND AFFILIATE GUARANTEE, dated as of January 13, 2009, made
by and between QMotions, Inc. a California corporation and Aptus Games, a
Delaware corporation, (together with any other entity that may become a party
hereto as provided herein, (the “Guarantors”), in favor of Alma Bailante Real
Estate Inc. (the “Lender”) to that certain Conversion Agreement, dated as of the
date hereof, between Actiga Corporation, a Nevada corporation with its principal
business address at 871 Marlborough Avenue, Suite 100 Riverside, CA (the
“Company”) and the Lender.

WITNESSETH:

          WHEREAS, pursuant to that certain Conversion Agreement, dated as of
the date hereof, by and between the Company and the Lender (the “Conversion
Agreement”), the Company and the Lender have agreed to convert that certain
Unsecured Promissory Note of the Company in favor of the Lender, in the
principal amount of $1,500,000, entered into on July 12, 2008 (the “Unsecured
Note”) into a 25% Secured Promissory Note of the Company (the “New Note”)
subject to the terms and conditions set forth therein; and

          WHEREAS, each Guarantor will directly benefit from the conversion of
the Unsecured Note as contemplated in the Conversion Agreement; and

          NOW, THEREFORE, in consideration of the premises and to induce the
Lender to enter into the Conversion Agreement and to carry out the transactions
contemplated thereby, each Guarantor hereby agrees with the Lender as follows:

          1. Definitions. Unless otherwise defined herein, terms defined in the
Conversion Agreement and used herein shall have the meanings given to them in
the Conversion Agreement. The words “hereof,” “herein,” “hereto” and “hereunder”
and words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any particular provision of this Guarantee, and
Section and Schedule references are to this Guarantee unless otherwise
specified. The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. The following
terms shall have the following meanings:

 

 

 

 

 

 

          “Guarantee” means this Subsidiary and Affiliate Guarantee, as the same
may be amended, supplemented or otherwise modified from time to time.

 

 

 

 

 

 

          “Obligations” means the collective reference to all obligations and
undertakings of the Company of whatever nature, monetary or otherwise, under the
New Note, the Conversion Agreement, the Security Agreement, the Warrant, or any
other future agreement or obligations undertaken by the Company to the Lender,
together with all reasonable attorneys’ fees, disbursements and all other costs
and expenses of collection incurred by Lender in enforcing any of such
Obligations and/or this Guarantee.

 

 

 

2. Guarantee.

 

 

 

 

(a) Guarantee.

 

 

 

 

 

 

(i)

The Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantee to the Lender and its respective successors, indorsees, transferees
and assigns, the prompt and complete payment and


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

 

 

 

 

 

 

 

 

(ii)

Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).

 

 

 

 

 

 

 

 

(iii)

Each Guarantor agrees that the Obligations may at any time and from time to time
exceed the amount of the liability of such Guarantor hereunder without impairing
the guarantee contained in this Section 2 or affecting the rights and remedies
of the Lender hereunder.

 

 

 

 

 

 

 

 

(iv)

The guarantee contained in this Section 2 shall remain in full force and effect
until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full.

 

 

 

 

 

 

 

 

(v)

No payment made by the Company, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Lender from the Company, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Obligations are paid in full.

 

 

 

 

 

 

 

 

(vi)

Notwithstanding anything to the contrary in this Agreement, with respect to any
defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g. the issuance of the Company’s Common
Stock), the Guarantors shall only be liable for making the Lender whole on a
monetary basis for the Company’s failure to perform such Obligations in
accordance with the Transaction Documents.

 

 

 

 

 

 

          (b) Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2(c). The provisions of
this Section 2(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Lender, and each Guarantor shall remain liable to the
Lender for the full amount guaranteed by such Guarantor hereunder.

2 of 10

--------------------------------------------------------------------------------



 

          (c) No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Lender,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Lender against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Lender for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Lender by the Company on account of the Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Lender, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Lender in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Lender, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Lender may determine.

 

 

 

          (d) Amendments, Etc. With Respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Lender
may be rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Conversion Agreement and the other Transaction Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, upon the
written consent of each of the Lender, Guarantor and the party whose rights are
affected by any such amendment, modification, supplement or termination, from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Lender for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. The Lender shall have no obligation
to protect, secure, perfect or insure any Lien at any time held by them as
security for the Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

 

 

 

          (e) Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Lender upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Company and any of the Guarantors, on the one hand, and the
Lender, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives to the extent permitted by law diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Company or any of the Guarantors with respect to the Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Lender, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance or fraud
or misconduct by Lender) which may at any time be available to or be asserted by
the Company or any other Person against the Lender, or (c) any other
circumstance whatsoever (with or without notice to or

3 of 10

--------------------------------------------------------------------------------



 

 

 

knowledge of the Company or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Company for the
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Company,
any other Guarantor or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Company, any other Guarantor or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Guarantor or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Lender against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.

 

 

 

          (f) Reinstatement. Subject to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, the guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

 

 

          (g) Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Lender without set-off or counterclaim in U.S. dollars at
the address set forth or referred to in the Conversion Agreement.

          3. Representations and Warranties. Each Guarantor hereby represents
and warrants to the Lender as of the date hereof as follows: (i) that such
Guarantor has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by this Guaranty, and otherwise to
carry out its obligations hereunder, (ii) that the execution and delivery of
this Guaranty by the Guarantor and the consummation by it of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of the Guarantor, and (iii) that this Guaranty has been duly
executed and delivered by the Guarantor and constitutes the valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.

          4. Representations and Warranties. Each Guarantor hereby makes the
following representations and warranties to Purchaser as of the date hereof:

 

 

 

 

 

 

(a)

Organization and Qualification. The Guarantor is a corporation or limited
liability company, duly incorporated, validly existing and in good standing
under the laws of the applicable jurisdiction set forth on Schedule 1, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as

4 of 10

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

currently conducted. The Guarantor has no subsidiaries other than those
identified as such on the Disclosure Annex to the Purchase Agreement.

 

 

 

 

 

 

(b)

Authorization; Enforcement. The Representations and Warranties. Each Guarantor
hereby represents and warrants to the Lender as of the date hereof as follows:
(i) that such Guarantor has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Guaranty, and
otherwise to carry out its obligations hereunder; (ii) that the execution and
delivery of this Guaranty by the Guarantor and the consummation by it of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Guarantor, and (iii) that this Guaranty has
been duly executed and delivered by the Guarantor and constitutes the valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

 

 

 

 

 

(c)

No Conflicts. The execution, delivery and performance of this Guaranty by the
Guarantor and the consummation by the Guarantor of the transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of its
Certificate of Incorporation or By-laws or (ii) conflict with, constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Guarantor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Guarantor is subject (including
Federal and state securities laws and regulations), or by which any material
property or asset of the Guarantor is bound or affected, except in the case of
each of clauses (ii) and (iii), such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as could not,
individually or in the aggregate, (x) adversely affect the legality, validity or
enforceability of any of this Guaranty in any material respect, (y) have a
material adverse effect on the results of operations, assets, prospects, or
financial condition of the Guarantor or (z) adversely impair in any material
respect the Guarantor’s ability to perform fully on a timely basis its
obligations under this Guaranty (a “Material Adverse Effect”). The business of
the Guarantor is not being conducted in violation of any law, ordinance or
regulation of any governmental authority, except for violations which,
individually or in the aggregate, do not have a Material Adverse Effect.

 

 

 

 

 

 

(d)

Consents and Approvals. The Guarantor is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person in connection with the execution, delivery and performance by the
Guarantor of this Guaranty.

 

 

 

 

 

 

(e)

Purchase Agreement. The representations and warranties of the Company set forth
in the Purchase Agreement as they relate to such Guarantor, each of which is
hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to such Purchase Agreement,
and the Purchaser shall be entitled to rely on each of them as if they were
fully set forth

5 of 10

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

herein, provided, that each reference in each such representation and warranty
to the Company’s knowledge shall, for the purposes of this Section 3, be deemed
to be a reference to such Guarantor’s knowledge.

          5. Covenants. Each Guarantor covenants and agrees with the Lender
that, from and after the date of this Guarantee until the Obligations shall have
been paid in full, such Guarantor shall take, and/or shall refrain from taking,
as the case may be, each commercially reasonable action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor.

6 of 10

--------------------------------------------------------------------------------



          6. Miscellaneous.

          (a) Amendments in Writing. None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
writing by the majority in interest (based on the then-outstanding principal
amount of the New Note at the time of such determination) of the Lender.

          (b) Notices. All notices, requests and demands to or upon the Lender
or any Guarantor hereunder shall be affected in the manner provided for in the
Conversion Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth herein.

          (c) No Waiver By Course Of Conduct; Cumulative Remedies. The Lender
shall not by any act (except by a written instrument pursuant to Section 5(a)),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default under the Transaction
Documents or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

          (d) Enforcement Expenses; Indemnification.

 

 

 

 

 

 

(i)

Each Guarantor agrees to pay, or reimburse the Lender for, all reasonable costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Lender.

 

 

 

 

 

 

(ii)

Each Guarantor agrees to pay, and to save the Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.

 

 

 

 

 

 

(iii)

Each Guarantor agrees to pay, and to save the Lender harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Guarantee to the extent the Company would be required to do so pursuant to the
Conversion Agreement.

 

 

 

 

 

 

(iv)

The agreements in this Section shall survive repayment of the Obligations and
all other amounts payable under the Conversion Agreement and the other
Transaction Documents.

7 of 10

--------------------------------------------------------------------------------



 

 

 

          (e) Successor and Assigns. This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Lender and their respective successors and assigns; provided that no Guarantor
may assign, transfer or delegate any of its rights or obligations under this
Guarantee without the prior written consent of the Lender.

 

 

 

          (f) Set-Off. Each Guarantor hereby irrevocably authorizes the Lender
at any time and from time to time while an Event of Default under any of the
Transaction Documents shall have occurred and be continuing, to set-off and
appropriate and apply any and all deposits, credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Lender to or for the
credit or the account of such Guarantor, or any part thereof in such amounts as
the Lender may elect, against and on account of the obligations and liabilities
of such Guarantor to the Lender hereunder and claims of every nature and
description of the Lender against such Guarantor, in any currency, whether
arising hereunder, under the Conversion Agreement, any other Transaction
Document or otherwise, as the Lender may elect, whether or not the Lender have
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Lender shall notify such Guarantor
promptly of any such set-off and the application made by the Lender of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Lender may have.

 

 

 

          (g) Counterparts. This Guarantee may be executed by one or more of the
parties to this Guarantee on any number of separate counterparts (including by
facsimile or other transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

 

 

          (h) Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

 

 

          (i) Section Headings. The Section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

 

 

          (j) Integration. This Guarantee and the other Transaction Documents
represent the agreement of the Guarantors and the Lender with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to subject matter hereof
and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 

 

 

          (k) Governing Law; Venue. THIS GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEVADA
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAWS.

 

 

 

          (l) Acknowledgements. Each Guarantor hereby acknowledges that:

8 of 10

--------------------------------------------------------------------------------



 

 

 

 

 

 

(i)

it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;

 

 

 

 

 

 

(ii)

the Lender have no fiduciary relationship with or duty to any Guarantor arising
out of or in connection with this Guarantee or any of the other Transaction
Documents, and the relationship between the Guarantors, on the one hand, and the
Lender, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and

 

 

 

 

 

 

(iii)

no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Lender.

          (m) Release of Guarantors. Subject to Section 2(f), each Guarantor
will be released from all liability hereunder concurrently with the repayment in
full of all amounts owed under the Conversion Agreement, the New Note and the
other Transaction Documents.

          (n) Seniority. The Obligations of each of the Guarantors hereunder
rank senior in priority to any other debt of such Guarantor.

          (o) Waiver of Jury Trial. EACH GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE LENDER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.

9 of 10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
to be duly executed and delivered as of the date first above written.

NAME

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

10 of 10

--------------------------------------------------------------------------------